61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry L. GENT, Plaintiff-Appellant,v.Ronald C. GORDON, Ph.D., Commissioner, Virginia Departmentof Rehabilitative Services;  Cynthia A. Cave, Ph.D., DeputyCommissioner, Virginia Department of RehabilitativeServices;  Robert Smallwood, Regional Civil Rights Director,United States Department of Education;  Ralph Pacinelli,Regional Commissioner of the Rehabilitation ServicesAdministration, Defendants-Appellees.
No. 95-1713.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  July 6, 1995.

Jerry L. Gent, Appellant Pro Se.  James Stuart Gilmore, III, Attorney General, Richmond, VA;  Richard Albert Lloret, Office of the United States Attorney, Roanoke, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in his civil action wherein he alleged job discrimination based on disability.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Gent v. Gordon, No. CA-94-75-A (W.D.Va. Mar. 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED